Title: To John Adams from C. W. F. Dumas, 11 March 1782
From: Dumas, Charles William Frederic
To: Adams, John




11 mars 1782

Monsieur

Une petite absence de chez moi durant la plus grande partie de la journée d’hier, a retardé les incluses; J’espere que leur retard est sans conséquence. Elles sont arrivées toutes deux d’Amsterdam, et notamment le cachet de l’une dans l’état ou vous le verrez. J’ai une Lettre de Mr. Carmichael, qui me dit entre autres—“I wish Mr. Adams all the success he can desire. You will please to inform him, that I have received Letters from our new Secretary of foreign affairs, dated the 20th. Dec. If he has not a Copy of the Resolutions of Congress touching this Department, I will send it to him and will forward any Letters he may chuse to send via Cadix. I hear that this Court Negociates a Loan for 5 millions of florins chez vous. Please to inform me how the subscriptions fill, and at what periods the money is paid, and whether by Bills of Exchange, or how. I think I shall know this from others; but we never can have too many sources of Information. You will be pleased to present the proper Compliments for me to Mrs Adams and de Neufville, to the Latter of whom I shall write next post. We have no arrivals from America, except one at Cadix, which brought me the Letter above mentioned.”
Notre ami ici est d’avis, qu’il faudroit que vous eussiez un entretien et explication avec Mr. le Bourguemaître Hoofd, et autres Régents d’Amsterdam, pour être assuré de la maniere dont ils en agiront ici la semaine prochaine et les suivantes, s’ils insisteront franchement et presseront que votre affaire soit mise au plutôt sur le tapis, et au cas qu’oui, concerter avec eux, si une démarche de votre part, par exemple, d’aller chez Mr. le Greffier, lui fixer verbalement une terme, par exemple, le 15 d’Avril prochain, pour avoir une réponse cathégorique, passé lequel terme, vous vous verriez dans le cas d’écrire à votre Souverain en consequence, &c. Vous userez, Monsieur de cette idée, de la maniere que vous jugerez vous-même la meilleure. Si ces Messieurs d’Amst. agréent et desirent la démarche, qui devra été communiquée comme la précédente aux Villes, ils devront vous donner leur parole de la soutenir de tout leur pouvoir à l’Assemblée provinciale ici, que l’on vouloit séparer, à quoi Dort, Harlem et Amsterdam se sont opposés, par la raison de diverses choses importantes à finir avant de se séparer, et notamment le concert des opérations avec la Fce sur lesquelles les Instructions de M. l’Ambassadeur sont en chemin pour demander Explication cathegorique; et l’affaire de votre Admission. Ce refus de se séparer a beaucoup surpris et mortifié ceux qui n’y sont pas accoutumé; Il a été forcément unanime, car les 3 villes susdites auroient pu prendre les résolutions qu’elles auroient voulu en l’absence des autres.
